Fourth Court of Appeals
                                    San Antonio, Texas
                                        November 16, 2022

                                        No. 04-22-00413-CR

                                          Paul YBARRA,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 226th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020CR6362
                          Honorable Laura Lee Parker, Judge Presiding


                                           ORDER
        On November 7, 2022, appellant’s court-appointed attorney filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there
are no meritorious issues to raise on appeal. Counsel sent copies of the brief and motion to
withdraw to appellant and explained appellant’s rights to review the record, file a pro se brief,
and file a pro se petition for discretionary review if this court determines the appeal is frivolous.
See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter
explained how to obtain the record and enclosed a motion for this purpose. See id. As of the date
of this order, appellant has not filed the record-request motion provided to him by his counsel. If
appellant desires to file a pro se brief, we order he do so by December 16, 2022.
       At this time, the State has filed a notice waiving its right to file a brief in this case unless
appellant files a pro se brief. If appellant files a timely pro se brief, the State may file a
responsive brief no later than thirty days after appellant’s pro se brief is filed in this court.
        We further ORDER the motion to withdraw filed by appellant’s counsel held in
abeyance pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80–82 (1988)
(holding motion to withdraw should not be ruled on before appellate court independently reviews
record to determine whether counsel’s evaluation that appeal is frivolous is sound); Schulman v.
State, 252 S.W.3d 403, 410–11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of November, 2022.



                                                     ________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court